Citation Nr: 0943168	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus (type 
II), claimed as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1962 to February 1966. 

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the Veteran's claim of 
entitlement to service connection for type II diabetes 
mellitus.  

The Veteran indicated that he wished to testify at a hearing 
before a Veterans Law Judge (VLJ) on his May 2003 substantive 
appeal (VA Form 9).  Subsequently, in June 2003, the Veteran 
submitted a form indicating that he no longer wanted a 
hearing.  See the June 2, 2003 VA hearing response form.  The 
hearing request accordingly has been withdrawn.  See 38 
C.F.R. § 20.702(e) (2009).

In February 2004, the Board denied the Veteran's service 
connection claim.  The Veteran appealed the Board's February 
2004 decision to the United States Court of Appeals for 
Veterans Claims (the Court).  A Joint Motion for Remand was 
filed, which the Court granted in October 2005.  In essence 
the Joint Motion instructed the Board to provide adequate 
reasons and bases as to whether the Veteran currently has 
type I or type II diabetes, and if need be, to conduct 
additional development to clarify this point, as well as the 
question of whether the Veteran was exposed to herbicides 
during service.  

In compliance with the October 2005 Joint Motion, the Board 
remanded the Veteran's claim for further evidentiary 
development in February 2006.  Subsequently, the Appeals 
Management Center (AMC) denied the Veteran's claim in an 
October 2009 supplemental statement of the case (SSOC).  The 
Veteran's claims file has been returned to the Board for 
further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In essence, the Veteran claims that his currently diagnosed 
type II diabetes mellitus resulted from in-service exposure 
to herbicides.  The Board notes that a recent VA examination 
report has confirmed that the Veteran does in fact have type 
II diabetes mellitus.  See the August 2009 VA examiner's 
report, page 3.  The Veteran has not served in Vietnam, and 
he does not so contend.  

The Board regrets having to remand this claim for a second 
time.  However, after having carefully considered the matter, 
and for reasons expressed immediately below, the Board 
believes that the Veteran's claim must be remanded for 
further evidentiary development.  

Stegall concerns

As noted above, the Board remanded this issue in February 
2006.  In part, the Board instructed the agency of original 
jurisdiction (AOJ) to request that the Veteran provide a 
description, including dates, of his claimed in-service 
dioxin or herbicide exposure.  Pertinently, the Board 
instructed the AOJ that if an additional description of the 
dates and circumstances of the Veteran's exposure was 
obtained, a summary should be prepared of all dioxin 
exposures, and such should be sent with the Veteran's DD-214, 
a copy of the Board's February 2006 decision, and all other 
associated documents to the U.S. Army Joint Services Records 
Research Center (JSRRC) for any information that might 
corroborate the Veteran's alleged exposure.  See the February 
2006 Board decision, pages 5 and 6.  

In a March 26, 2006 letter to the AMC, the Veteran indicated 
that he was exposed to an herbicide on May 19, 1963 when he 
boarded a C-130 aircraft on route from Karamursel, Turkey to 
Ankara, Turkey, and again on June 11, 1963 on his return trip 
via C-130 after a TDY assignment, Special Order 249 dated May 
16, 1963.    The Veteran alleged that herbicide spillages and 
contamination occurred in the C-130's cargo.  The Veteran 
additionally claimed that he was exposed to dioxin the whole 
time he was in the Air Force from 1962 to 1966 due to his 
frequent use of electronic components, wires, and solder, 
which the he claims contained dioxin.

Crucially, the AOJ failed to request information from the 
JSRRC about the Veteran's claimed in-service herbicide 
exposure.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the Court held that compliance with remand instructions is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Because 
the AOJ failed to comply with the Board's remand instructions 
by not requesting information from the JSRRC about the 
Veteran's claimed in-service herbicide exposure, the case 
must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact JSRRC and request 
any information to corroborate the 
Veteran's claimed in-service herbicide or 
dioxin exposure.  A summary of the 
Veteran's described circumstances of 
exposure, to include dates, should be 
submitted to the JSRRC, along with a copy 
of the Veteran's DD-214, a copy of this 
remand decision, and all other associated 
documents.  Any response received from 
JSRRC should be associated with the 
Veteran's claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for diabetes mellitus, 
type II.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a SSOC and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


